DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 & 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As disclosed in the specification of the current application, the recommendation application generates for output the recommendation indicator by generating for display a list of content identifiers (e.g., corresponding to a plurality of content items including the first content item), graphics, selectable options, and suitable information, and display the recommendation indicator for one or more content. the recommendation application generates for output the recommendation indicator by storing the recommendation indicator in metadata associated with the first content item.  For example, the recommendation application may generate one or more tags and store the tags in existing metadata associated with the content item (Specification, Paragraph [0068]).
In light of the specification, limitation recommendation indicator indicative of the recommendation metric for output as recited in claim 1 is a list of content identifiers, and limitation recommendation indicator for storing in metadata associated with the first content item as recited in claim 10 is one or more tags.
The specification does not teach that recommendation indicator indicative of the recommendation metric for output as recited in claim 1 could be stored in metadata associated with the first content item as recited in claim 10. 
For at least the reasons as noted, the features of claim 10 are optional features.

Claim 20 includes features analogous to claim 10. Claim 20 is rejected for at least the reasons as noted with regard to claim 10.
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 8, 11, 13 & 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, 
1.	It is unclear how claim 1 is used for collaboration as recited in the preamble, e.g., method for generating a recommendation of content for collaboration; 
2.	Limitation the respective reviews at line 9 references to other items in the claim. It is unclear what item is being referenced.

Regarding claim 3, limitations the one or more respective metadata tags and the reference tags reference to other items in the claim. It is unclear what items are being referenced.

As recited in claim 1, the step of retrieving, using control circuitry, a plurality of reviews of the first content item from one or more databases is performed after the step of identifying a first content item. Claim 8 further recites that identifying the first content item in response to retrieving the plurality of reviews. It is unclear whether retrieving, using control circuitry, a plurality of reviews of the first content item from one or more databases in response to identifying a first content item as recited in claim 1 or identifying the first content item in response to retrieving the plurality of reviews. 
For at least the reasons as noted, the features of claim 8 are optional features.

Claims 11, 13 & 18 includes features analogous to claims 1, 3 & 8. Claims 11, 13 & 18 are rejected for at least the reasons as noted with regard to claims 1, 3 & 8.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SLANEY et al. [US 2009/0049082 A1].

Regarding claims 1 & 11, SLANEY teaches a system and method for generating a recommendation of content. The system comprising control circuitry, e.g., processor and memory (SLANEY, ¶ 0036), configured to perform the method. The method as taught in SLANEY reads on claims 1 & 11 as shown below.

CLAIMS 1 & 11
A method for generating a recommendation of content for collaboration, the method comprising:
identifying a first content item;


retrieving, using control circuitry, a plurality of reviews of the first content item from one or more databases, 



wherein metadata associated with the plurality of reviews comprises profile information associated with each review of the plurality of reviews;
identifying one or more recommendation criteria;
filtering, using the control circuitry, the plurality of reviews to generate a set of reviews based on text of the respective reviews, based on the profile information associated with the respective reviews, and based on review reference information;


determining, using the control circuitry, a recommendation metric for the first content item based on the set of reviews and based on the one or more recommendation criteria,

 wherein the recommendation metric is indicative of whether the first content item is suitable for being designated as base content for generating collaborative content; and

generating for output, using the control circuitry, a recommendation indicator indicative of the recommendation metric.

SLANEY et al.
A method for generating a recommendation of content for collaboration (SLANEY, Abstract), the method comprising:
a seed media object, wherein the seed media object is identified in response to a request (SLANEY, ¶ 0022);

wherein each rating of the plurality of ratings is associated with user information (SLANEY, ¶¶  0026 & 0046);

filter criteria, wherein the filter criteria is determined (SLANEY, ¶ 0053);
a selected group of ratings, wherein the selected group of ratings is generated by filtering the plurality of ratings (SLANEY, ¶¶  0029 & 0053), wherein filtering is based on text of user rating such as “George12345; 5, Jethro Tull-Aqualung”, user information such as “George12345” and rating such as “5” (SLANEY, ¶¶ 0048[Wingdings font/0xE0]0049); 
dot product for the seed media object, wherein dot product is generated after the selected group of ratings is generated and the filter criteria is determined (SLANEY, ¶¶ 0074[Wingdings font/0xE0]0078), 

a response for transmitting to the requestor, wherein the response identifying similar media objects that have high dot product is generated (SLANEY, ¶¶ 0082[Wingdings font/0xE0]0083).



Regarding claims 2 & 12, SLANEY further discloses the steps of:
comparing text of the plurality of reviews to one or more predetermined keywords to generate matches (SLANEY, ¶¶ 0048[Wingdings font/0xE0]0049 & 0053); and
identifying the set of reviews based on the matches (SLANEY, ¶ 0053).

Regarding claims 3 & 13, SLANEY further teaches that the review reference information comprises a plurality of reference tags (SLANEY, ¶¶ 0048[Wingdings font/0xE0]0049), and wherein filtering the plurality of reviews to generate the set of reviews comprises:
identifying one or more respective metadata tags associated with each the plurality of reviews (SLANEY, ¶¶ 0048[Wingdings font/0xE0]0049 & 0053); and
comparing the one or more respective metadata tags to the reference tags (SLANEY, ¶¶ 0048[Wingdings font/0xE0]0049 & 0053).

identifying rating information of the set of reviews, wherein the rating information is indicative of users' responses to the first content item (SLANEY, SLANEY, ¶¶  0025, 0029[Wingdings font/0xE0]0030 & 0075).

Regarding claims 5 & 15, SLANEY further discloses the step of identifying a number of reviews of the set of reviews that correspond to a first recommendation criterion (SLANEY, ¶¶ 0068[Wingdings font/0xE0]0069).

Regarding claims 6 & 16, SLANEY further discloses the step of identifying a number of interactions with each review of the set of reviews by one or more entities (SLANEY, ¶ 0050).

Regarding claims 7 & 17, SLANEY further discloses the step of determining a plurality of recommendation metrics, wherein the plurality of recommendation metrics comprise the recommendation metric, e.g., metrics comprise rating and dot products (SLANEY, ¶¶ 0074[Wingdings font/0xE0]0078), and wherein each recommendation metric of the plurality of recommendation metrics is associated with a respective recommendation criterion, each rating is associated with like or dislike (SLANEY, ¶¶ 0020 & 0075).

Regarding claims 9 & 19, SLANEY further discloses the step of generating for display on a display device the recommendation indicator (SLANEY, ¶¶ 0082[Wingdings font/0xE0]0083).

Regarding claims 8, 10, 18 & 20, the features as recited are optional features. Therefore, whether SLANEY discloses the features of claim 8, SLANEY still reads on the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG Q. PHAM
Primary Examiner
Art Unit 2159



/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        April 17, 2021